Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Amendments
The Substitute Specification filed June 3, 2021 has not been entered.
As set forth in 37 CFR 1.125(d), “A substitute specification under this section is not permitted in a reissue application or in a reexamination proceeding.”
An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used.  If amendment is made by an amendment paper, the paper must direct that specified changes be made, as per 37 CFR 1.173(b)(1): 
Specification other than the claims.  
Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).

The specification still contains errors such as “eb flow” and “bi expandable.”  
See MPEP 1411 and 1453.

Claim Rejections - 35 USC § 251
Recapture
Claims 16-27 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claims 16 and 21 as follows.
A.     The First Step - Is There Broadening?  


Patent claim 11 recites:  “wherein the fan connected to the air port provides an air flow behind the wick, wherein the air flow creates negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.”

Neither of new reissue claims 16 and 21 (or their dependents 17-20 and 22-27) recite the use of negative pressure to propel water flow through the wick or the nozzle.
Claims 16 and 21 are therefore broadened compared to patent claims 1 and 11.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 14/163,660 (which issued as the subject 9,578,819 patent), after a non-final rejection mailed June 17, 2016, Applicant submitted a response (filed August 9, 2016) in which claim 1 was amended to recite the use of negative pressure, and new claim 11 recited the same.  Claims 1 and 11 recite these limitations as follows:  
Claim 1 sets forth “an fan connected to the air port, wherein the fan provides an air flow behind the wick and a negative pressure of the air flow within the nozzle propels the water flow through the wick.”

Claim 11 sets forth “wherein the fan connected to the air port provides an air flow behind the wick, wherein the air flow creates negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.”

a fan connected to an air port providing air flow behind a wick to create negative air pressure within the nozzle to propel water through the wick.”  (emphasis added) Applicant argued that Gosling instead uses capillary action to move water to the planters.  Applicant further argued:  
The apparatus of the currently claimed application does not use capillary action and, in fact, explicitly teaches away from using capillary action to deliver water.  The current application…  states… “this system while using a capillary wick does not require capillary "action" from the wick for moisture movement, but relies on air movement to create a "negative" air pressure for drawing water into the soil substrate.”  Thus, because the current application claims an apparatus that uses air flow to create negative pressure to draw water through the wick instead of capillary action as taught by the Gosling reference, it cannot be said that the Gosling reference anticipates claim 1, particularly in light of the current application’s explicit disavowal of the use of capillary action. (emphasis added)

Therefore, the following limitations are the surrender-generating limitations:
Claim 1:  “an fan connected to the air port, wherein the fan provides an air flow behind the wick and a negative pressure of the air flow within the nozzle propels the water flow through the wick.”

Claim 11:  “wherein the fan connected to the air port provides an air flow behind the wick, wherein the air flow creates negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.”

Returning to the question set forth in the Second Step, reissue claims 16 and 21 do not recite the air flow behind the wick or the negative pressure to propel the water.  In fact, these claims entirely omit the surrender-generating limitations of claims 

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims.  (bold emphasis added)
Returning to the instant application, reissue claims 16 and 21 recite the additional limitations of a pressurized chamber and the introduction of air into said pressurized chamber by the fan
“provides air flow within the nozzle and causes at least a volume of the water to be transported from the pressurized chamber to the planting pot through the wick” (claim 16), and 
“provides air flow within the plurality of nozzles and causes at least a volume of water from the pressurized chamber to be transported to the plurality of planting pots through the plurality of wicks” (claim 21).  
So instead of blowing air behind the wick as recited in claims 1 and 11, claims 16 and 21 introduce air into a pressurized chamber to provide an air flow within the nozzle to transport water through the wick. 
Claims 16 and 21 further include details of the nozzle and wick which are not recited in patent claims 1 and 11. 
However, these limitations do not materially narrow the claims in the area of the surrender-generating limitations, (i.e., “air flow behind the wick” and a “negative pressure” within the nozzle).  Instead, claims 16 and 21 recite a pressurized channel which is not recited in the patent claims, and claims 16 and 21 are drawn away from the area of the surrender-generating limitations.

Claim 28:
First and Second Steps

Patent claim 1 recites:  “an fan connected to the air port, wherein the fan provides an air flow behind the wick and a negative pressure of the air flow within the nozzle propels the water flow through the wick.”

Patent claim 11 recites:  “wherein the fan connected to the air port provides an air flow behind the wick, wherein the air flow creates negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.”

New reissue claim 28 sets forth, in-part:
a body defining a pressurized chamber (pressurized chamber is new matter);
a wick defining a volume;
a fan configured to introduce air into the top portion of the pressurized chamber through an air port in communication with the pressurized chamber, wherein…  a first pressure inside the pressurized chamber is greater than a second pressure inside the volume defined by the wick (this corresponds to, but does not recite, the negative pressure; both could be positive pressure, although a lower positive pressure could/would be considered to be a negative pressure) ;
a nozzle… ; 
a portion of the wick is configured to be submerged in the water, and the first end of the nozzle is configured to be placed at a distance from the water such that introduction of air into the top portion of the pressurized chamber by the fan provides air flow within the nozzle;

New claim 28 does not recite that the air port or the fan “provides an air flow behind the wick,” or that the air flow “creates negative pressure within the nozzle” to propel water from the water feed through the nozzle into the planting pot, and therefore is broadened in the area of the surrendered subject matter.

The Third Step:
New reissue claim 28 recites the additional limitations of a pressurized chamber and the introduction of air into said pressurized chamber by the fan, while claims 1 and 11 that the fan as “provides an air flow behind the wick.”
Claim 28 further recites “a first pressure inside the pressurized chamber is greater than a second pressure inside the volume defined by the wick” and that “introduction of air into the top portion of the pressurized chamber by the fan provides air flow within the nozzle and causes at least a volume of the water to be transported from the pressurized chamber to the planting pot through the wick based on [to] the first pressure being greater than the second pressure when the air is introduced into the top portion of the pressurized chamber.”

Recitation of the “air flow behind the wick” and the “negative pressure” have been entirely eliminated in claim 28.
Moreover, the recitation in claim 28 that the water is caused to be transported through the wick based on “the first pressure being greater than the second pressure” is not only broader than the surrender-generating limitations, but is considered to define a different invention or a different manner of operation which does not materially narrow relative to original claims 1 and 11 in the area of the surrendered subject matter because the transport of water through the wick is caused by the pressure in the pressurized chamber, and not by an “air flow behind the wick.”  
As such, claim 28 impermissibly recaptures the surrendered subject matter.

Drawings
The corrected drawings filed April 17, 2020 are objected to because each of the replacement sheets lack the term “amended” under the figure legend as required by 37 C.F.R. 1.173(b)(3).  See MPEP 1413 and 1453 
The drawings continue to be objected to under 37 CFR 1.83(a) because:
They do not show the pump set forth in claims 12 and 22.  The pump as recited must be shown or else canceled from the claims.  

No new matter should be entered.

The drawings are still objected to as failing to comply with 37 CFR 1.84(q) because in figures 1, 2, and 5 the lead lines for reference character 2 extend to elements which are hidden but the lead lines are not broken lines as required.  In figure 3 the lead line from reference character 2 incorrectly points to the outer surface of the nozzle 1.  

The figure on page 8 is not provided with a figure legend, i.e., “Fig. 8.”

As set forth in MPEP 1413, the Examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action.  A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the Examiner.
Applicant is hereby required to include with the corrected drawings sheets, a marked-up copy of every amended drawing figure, including annotations indicating the changes made.

37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.

Specification
Enablement
The disclosure is objected to because it is non-enabling for the claimed invention.
As set forth in MPEP 2164:
The enablement requirement refers to the requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention.  The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way.  The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  .
As defined in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), these factors include, but are not limited to: 

(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
See MPEP 2164.01(a)
Claim 1 recites “the fan provides an air flow behind the wick and a negative pressure of the air flow within the nozzle propels the water flow through the wick.”
Claim 11 recites “the air flow creates negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.” 
With respect to Wands (A), the claims are relatively broad.
With respect to Wands (B), the nature of the invention is relatively simple as planters using a wick to transport water from a reservoir to the soil are simple and well-known.  However, the use of airflow to create a negative air pressure in an enclosure, or the pressurization of a container of air, is relatively complex due to the nature of the physics and the fluid mechanics involved.  As such, the level of ordinary skill (Wands (D)) would require some knowledge of fluid mechanics which would not otherwise be required if the claimed system did not involve the use of air pressure (positive or negative).  
As to Wands (C), apparatus for watering a plant through the use of a wick are well-known, as are systems which pressurize a body of water to force water through a tube to the soil.  The combination of these two systems does not appear to be common.
air movement to create a "negative" air pressure for drawing water into the soil substrate (column 2, lines 4-6), the recess 5 creates a negative pressure in the nozzle and on the wick (column 2, lines 25-26 and 31-33), and that “only air enters the nozzle 1 which in turn creates a negative pressure via the recessed air channel which draws the water into the substrate” (column 3, lines 23-25).  
However, the specification also states that the system “uses air flow targeted directly behind wick end to propel moisture into growing container soil medium from a ‘negative’ pressure created within the nozzle” (column 3, lines 9-12).  
These two explanations appear to contradict one another.  
First, the specification does not explain how airflow through the channel 2 (and/or 5) creates a negative pressure in the nozzle 1, which is filled by the wick and contains only water (column 3, lines 48-50 and 57-58).  Even if a negative pressure is created, the specification does not explain how this draws water through the wick and propels it into the substrate, at least because there is no discussion of the effects of a negative air pressure on water.  
Second, there is no explanation for the seemingly contradictory statement that airflow targeted directly behind the wick end propels moisture into growing container soil medium from a negative pressure created within the nozzle.  An airflow which propels moisture would appear to be a positive pressure, but there is no discussion of how a negative pressure can propel the moisture, nor is there a discussion of a positive pressure.

From this, the level of predictability (Wands E) of using pressure (positively or negative) in the system would be low, and the quantity of experimentation (Wands H) to make or use the invention based on the disclosure would be very high (undue).    
Therefore, the disclosure is non-enabling as to how the negative pressure is created, and how the negative pressure within the nozzle propels water from the water feed through the wick and/or the nozzle as recited in claims 1-6 and 8-15.
Reissue claim 16 recites a fan provides air flow within the nozzle and causes at least a volume of the water to be transported from a pressurized chamber to the planting pot through the wick.
Reissue claim 21 recites introduction of air into a pressurized chamber by a fan provides air flow within the plurality of nozzles and causes at least a volume of water from the pressurized chamber to be transported to the plurality of planting pots through the plurality of wicks.  
The disclosure does not describe a pressurized chamber.  
introducing air into the chamber 13, the claims appear to be reciting this chamber.  However, there is no description of the fan providing positive pressure in the chamber 13.  Instead, airflow is merely “targeted directly behind wick end” to somehow propel the moisture.  Lines 50-54 of column 3 do mention that the system may create separation of irrigation water in channel 11 from soil substrate 10 by positive pressure within the channel 13, but this is for the purpose of “insuring no mixing of the irrigation water 11 and planting medium 10 occurs” and there is no mention of this pressure propelling the water or even how this pressure is created.
Even assuming, arguendo, that this can be considered to introduce a positive pressure into the chamber 13, the disclosure is non-enabling because there is no disclosure as to how much pressure would be created in the chamber 13, or how much pressure would be needed to propel water through the wick.  And this contradicts the disclosure of the water being propelled by the negative pressure, with any positive pressure merely used to separate the water and soil (column 3, lines 50-54).  Moreover, the channel 2 allows air to move freely from the chamber 13 to the soil substrate, and the disclosure is silent as to the effect the air channel 2 has on any pressure that might be in the chamber 13.  That is, the rate of airflow through the channel 2 would have to be such that pressure could build up in the chamber 13, but there is no disclosure of the amount of air being introduced into the chamber 13, no mention of the volume of the chamber 13, and no discussion of the rate of airflow through the channel 2 or the potential flow rate of water through the wick. 

 Therefore, the level of direction provided by the inventor (Wands F) is very low at least because there is no discussion of the size of the channel 2, the amount of pressurization of the chamber 13, the size of the channel 2 and the effects of the rate of airflow therethrough (and escaping the chamber 13) would have on pressurizing the chamber 13, or the capillary properties and flow capacities of the fiberglass wick and how this would affect or be affected by the air pressure imposed on the wick in the chamber 13.  Finally, there is no discussion of how increasing the air pressure in the chamber 13 would act to force water from the source 11 to travel upwards and through the exposed wick.  Claims 16 and 21 do not recite the use of negative pressure even though this is what the specification says propels the water through the wick.     
From this, the level of predictability the air flow in the chamber 13 has on moving water through the wick would be low, regardless of whether or not there is a positive pressure in the chamber 13, and the quantity of experimentation to make or use the invention based on the disclosure would be very high (undue).  

First, there appears to be no such thing as a “negative pressure differential” in the fluid mechanics art.  The difference between the pressure in one area or enclosure and a second area or enclosure (or two points in a system) is commonly referred to as “differential pressure” or a “pressure differential.”1  An enclosure is said to have a “positive pressure” when it has a forced inflow of air and a passive outflow.  An enclosure is said to have a “negative pressure” when it has a passive inflow of air and a forced outflow of air.2  It appears that Applicant is asserting the former of these conditions as pushing the air through the nozzle/wick, when in fact it appears that the invention as shown in the drawing figures may actually create a positive pressure in the nozzle/wick as now described.  Regardless, one of ordinary skill in the art could not make and use the invention without undue experimentation, at least because the description does not explain what is meant by “negative pressure differential” and/or how it functions to push a volume of water through an exposed wick and a nozzle spaced a distance from the water.  The description of the negative pressure differential between the pressure inside the wick and the pressure in the air chamber does not 
Note again the air channel 2 which runs parallel to and separate from the portion of the nozzle containing the wick.  If positive pressure were to be introduced into the chamber 13, the air would escape from the chamber through the channel 2 and would have little or no effect on the wick.  In other words, the air would not travel through the nozzle portion filled with the wick when an unobstructed channel 2 is available for the air to travel through.  The air would naturally take the path of least resistance.  It would seem that an undue amount of experimentation would be necessary to determine the necessary pressure (if any), the relative sizes of the channel 2 and the nozzle, the height of the vertical portion of the wick and nozzle (pressure head), the material used for the wick, and the resulting or desired pressure differential, in order to arrive at a device which functions as now described by Applicant.3

New reissue claim 28 recites a body defining a pressurized chamber, a fan configured to introduce air into the top portion of the pressurized chamber, a nozzle configured to be placed at a distance from the water, and a wick received in the nozzle and having a portion thereof submerged in the water, such that air flow within the nozzle causes at least a volume of the water to be transported from the pressurized chamber to the planting pot through the wick based on to the first pressure being greater than the 
As noted with respect to the other claims, the disclosure is non-enabling as to how the introduction of air into the pressurized chamber provides air flow within the nozzle to cause a volume of water to be transported through the wick.  As noted above, the presence of the air channel 2, which is separate from the positon of the nozzle containing the wick, would allow air to escape the chamber 13 without having to travel through the wick.  The wick, being saturated with water, would offer so much more resistance to the airflow than would the unobstructed air channel 2 that it appears no volume of water would be caused to be transported through the wick. 
Nevertheless, claim 28 (at lines 15-16) recites that the introduction of air into the pressurized chamber provides air flow within the nozzle and causes water to be transported through the wick.  
However, at column 3, lines 48-50 of the subject ‘819 patent, a different process is described:  “Air ports 21 at the top of the air chambers 2 may be for the purpose of air direction forced in a downward flow to alleviate water and air ‘mixing’ within the nozzle.”  In lines 55-58 of the same column:  “The system may use a wicking system /nozzle 1 spaced from a distance of 2-3 inches from the water source 11 to the base of the nozzle holding wick in center of channel to insure no mixing of water and air occur.”  (all emphasis added)
The invention set forth in new claim 28 does not operate in the same manner as the invention disclosed and described in the ‘819 patent.  Therefore, the invention recited in claim 28 cannot be enabled by the original disclosure.  


Description Requirements 
The specification of the ‘819 patent is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
The specification lacks any description of a “pressurized chamber” as set forth in claims 16-28.  
The recitation of a pressurized chamber appears to claim a different invention than set forth in claims 1 and 11 which merely recite an air flow behind the wick and the use of a negative pressure to propel the water through the wick. 
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Description Requirements – Substitute Specification  
The substitute specification filed April 17, 2020 is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
There is no description of the air moving out of the chamber without a pressure build-up as set forth in claim 3.  The Detailed Description of figures 1 and 3 describe the air channel 2 as terminating at point 5 to ensure a build-up of an negative pressure differential inside the nozzle, and a negative pressure differential is built-up inside the nozzle 1 to provide for water movement.  The substitute specification is silent as to the difference between the claimed lack of a pressure build-up and the build-up of a negative pressure differential.  Claim 3 lacks support in the substitute specification.

It is also noted that Applicant is not permitted to file a substitute specification in a reissue application.  See 37 CFR 1.125(d). 
Instead, amendments in reissue applications must be made in accordance with  37 C.F.R. 1.173.  See MPEP 1453.

New Matter
The amendment to the specification (substitute specification) filed April 17, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows:
The disclosure of the ‘819 patent describes using air movement behind the wick to create a negative pressure in the nozzle  to move moisture from a chamber to the soil.
The marked-up substitute specification, on page 2, describes introducing air into a chamber to create a negative air pressure differential between the pressure inside the wick and the pressure inside the chamber, to cause a volume of water to be pushed through the wick.  
There is no disclosure in the ‘819 patent of a “negative air pressure differential.”  There is also no description of a negative pressure differential “pushing” water through a 
Each of these amendments introduces new matter into the disclosure of the ‘189 patent.  

Claim Rejections – 35 U.S.C. § 251
Original Patent Requirement
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue. 

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 


The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.
Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed.  Id. at 1356.  The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.' ” Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  
The subject ‘819 patent discloses the use of an air flow targeted directly behind wick end to propel moisture (through the wick) into growing container soil medium from a "negative" pressure created within the nozzle (column 3, lines 9-12).  The ‘819 patent further describes directing an “air volume over end of exposed wick to facilitate water 
Original patent claim 1 recites a fan connected to the air port provides an air flow behind the wick, and a negative pressure within the nozzle and propels water from the water feed through the nozzle into the planting pot.  Original patent claim 11 is similar except that it further recites the air flow creates the negative pressure.
Positive pressure within the chamber 13 is mentioned briefly in lines 52-53 of column 3, but is not disclosed as being involved in propelling water through the nozzle or wick.  In the disclosed embodiment, it is the negative pressure within the nozzle that propels water through the wick.    
 Therefore, claims 16-27, which are directed to a pressurized chamber and an airflow within the nozzle to cause a volume of water to be transported through the wick,  do not satisfy the “original patent” requirement.
Further, in claim 28 recites a pressurized chamber, and that a fan provides air flow within the nozzle and causes a volume of water to be transported through the wick based on the pressure in the pressurized chamber being greater than the pressure inside the volume defined by the wick does not satisfy the “original patent” requirement.
Claims 16-28 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


There is no description of the air moving out of the chamber without a pressure build-up as set forth in claim 3.  The Brief Description of figure 3 states that the recessed air channel 5 ends 1/8-1/4 inch from nozzle opening to insure negative pressure build up in the nozzle.  Claim 3 directly contradicts this description.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claim 28 of the “wick defining a volume” is not described in the specification.  The wick is described as a “capillary wick” and a “fiberglass wick,” but there is no description that the wick defines a volume, or that the volume can have a second pressure which is different than a first pressure inside the chamber 13.
The disclosure of the patent also does not support the recitation that the first pressure being greater than the second pressure in the wick is what causes a volume of water to be transported through the wick.  Instead, the specification states that the nozzle 1 “uses air flow targeted directly behind the wick end to propel moisture into 
The subject ‘819 patent, in column 3, lines 48-50, states:  “Air ports 21 at the top of the air chambers 2 may be for the purpose of air direction forced in a downward flow to alleviate water and air ‘mixing’ within the nozzle.”  In lines 55-58 of the same column:  “The system may use a wicking system /nozzle 1 spaced from a distance of 2-3 inches from the water source 11 to the base of the nozzle holding wick in center of channel to insure no mixing of water and air occur.”  (all emphasis added)
However, new reissue claim 28 (at lines 15-16) recites that the introduction of air into the pressurized chamber provides air flow within the nozzle and causes water to be transported through the wick.  
The use of airflow through the nozzle to cause water to be transported through the wick is not supported by the original disclosure. 
This is a New Matter rejection.

Formal Matters    
On the first page of the marked-up specification filed April 17, 2020, in line 10 there appears open quotation marks, and the term “eb” should probably be changed to - -ebb- -.
On page 2, in lines 3-4 the term “bi expandable” should be changed to - -bi-expandable- -.  In line 7 the term “there for” should be changed to - -therefore- -.  

On page 5, line 2, the term “Wir” should probably be changed to - -Air- -.
On page 5, lines 16 and 17, it appears that line 16 ends in a sentence fragment, and line 17 begins a new paragraph with an uncapitalized word (contain).  If these two lines are intended to form a single sentence, it must be corrected for grammar and be contained in the same paragraph.   
On page 5, line 26, the “(5)” should be deleted as it is unnecessary.  
On page 6, in the penultimate line, it appears - -the- - should be inserted before the term “wick.”
Note that amendments in reissue applications are governed by 37 CFR 1.173.  See MPEP 1453.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-28 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.4  
With respect to claims 1-6 and 8-15, allowing air to flow through the channel 2 would not appear to create a negative pressure within the nozzle, and even if it did, 
The wick 4 is disclosed as being exposed to the air in chamber 13 because the lower end of the nozzle is 2-3 inches above the water.  Therefore, any air pressure applied to the chamber 13, whether positive or negative, would not affect the flow or rate of flow of water through the wick and the nozzle.  The water would travel through the nozzle by capillary action through the wick at whatever rate the wick allows.  Moreover, it would appear that any air introduced into the channel 13 would escape through the channel 2 and not “propel” water through the wick.  In other words, the air would take the path of least resistance and any air pressure in channel 13 would be relieved by the channel 2, rather than pushing water through the wick. 
If the bottom of the nozzle were to be submerged in the water 11, then the apparatus might function as a barometer and positive pressure within chamber 13 might push down on the water and cause water to rise up within the nozzle.  But the bottom end of the nozzle is not submerged and the pressure within the chamber 13 would not have any effect on the movement of water through the wick or the nozzle.  
Amended reissue claims 16 and 21 have been amended to recite a “pressurized chamber” and are now clear that it is the chamber 13 that is claimed as being pressurized.  None of claims 16-27 recite a “negative pressure” or a “pressure differential” (positive or negative).  
The points made using the Wands Factors above would be the same for the disclosure as they apply to the subject matter of amended claims 16 and 21.  

The air channel 2 runs parallel to and separate from the portion containing the wick.  If positive pressure were to be introduced into the chamber 13, the air would escape from the chamber through the channel 2 and would have little or no effect on the wick.  In other words, the air would not travel through the nozzle portion filled with the wick when an unobstructed channel 2 is available for the air to travel through.  It appears that the device as now recited in claims 16-27 is inoperative.  
As to new reissue claim 28, air would have to travel through the wick to move water along with the air through the wick.  Claim 28 appears to recite as much in lines 16-17:  “introduction of air into the top portion of the pressurized chamber by the fan provides air flow within the nozzle and causes at least a volume of the water to be transported from the pressurized chamber to the planting pot through the wick.”  The recitation of an air flow within the nozzle appears to contradict the description in lines 48-50 and 55-58 of column 3 of the patent which describe the air ports 21 at the top of the air chamber and the spacing of the nozzle 1 from the water as being to “to alleviate water and air ‘mixing’ within the nozzle,”  and “to insure no mixing of water and air occur,” respectively.  (all emphasis added)

Therefore, the invention as set forth in claims 1-6 and 8-28 is inoperative and lacks utility.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-6 and 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contain subject matter which is not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.
The disclosure is non-enabling as to how the fan providing an air flow behind the wick provides “a negative pressure of the air flow within the nozzle propels the water flow through the wick” as set forth in claim 1, and how this air flow “creates negative 
The disclosure is non-enabling as to how water is transported through the wick without the use of negative pressure as recited in claims 16 and 21.  According to the specification, negative pressure is required to move the water through the wick.  See column 2, lines 4-6 and 31-33; column 3 lines 9-12, and lines 23-25.  
See the explanation in the objections to the specification on pages 13-23 above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
to insure negative pressure build up in the nozzle.  Claim 3 directly contradicts this description.
Claims 16-28.  As noted earlier in this Office action, there is no description in the subject ‘819 patent of a “pressurized chamber” as recited in reissue claims 16-28.
Claim 28.  The recitation in claim 28 of the “wick defining a volume” is not described in the specification.  The wick is described as a “capillary wick” and a “fiberglass wick,” but there is no description that the wick defines a volume, or that the volume can have a second pressure which is different than a first pressure inside the chamber 13.
The disclosure of the patent also does not support the recitation that the first pressure being greater than the second pressure in the wick is what causes a volume of water to be transported through the wick.  Instead, the specification states that the nozzle 1 “uses air flow targeted directly behind the wick end to propel moisture into growing container soil medium from a ‘negative’ pressure created within the nozzle.”  See column 3, lines 8-12.  The disclosed negative pressure in the nozzle 1 is not the same as the claimed second pressure in a volume defined by the wick.  
The subject ‘819 patent, in column 3, lines 48-50, states:  “Air ports 21 at the top of the air chambers 2 may be for the purpose of air direction forced in a downward flow to alleviate water and air ‘mixing’ within the nozzle.”  In lines 55-58 of the same column:  “The system may use a wicking system /nozzle 1 spaced from a distance of 2-to insure no mixing of water and air occur.”  (all emphasis added)
However, new reissue claim 28 (at lines 15-16) recites that the introduction of air into the pressurized chamber provides air flow within the nozzle and causes water to be transported through the wick, based on to the first pressure being greater than the second pressure when the air is introduced into the top portion of the pressurized chamber.  
The use of airflow through the nozzle to cause water to be transported through the wick, and further that such transport is based on a first pressure being greater than a second pressure, is not supported by the original disclosure. 
This is a New Matter rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 11: 
behind the wick.”   
Claim 5 is indefinite as to how moving a volume of air over an end of the wick facilitates water movement (presumably through the wick).  Note also that this claim depends from claim 1 which recites that the airflow is behind the wick.
In claims 16 and 21, the term “at least a volume” renders the claims indefinite because any amount of water would be a volume of the water, and the claims are unclear as to what would be “at least” a volume of water or more than a volume of water.   
Claims 18 and 25 are indefinite as to how the movement of the volume of air through the air channel facilitates the transport of the volume of water to the planting pots.
In claim 28, the limitation of the water being transported through the wick “based on” the first pressure being greater than the second pressure is indefinite as to how this causes the transport of water.  The term “based on” is itself vague and indefinite and does not describe any effect the first or second pressures may have on the water.   

Response to Arguments
Applicant arguments filed June 3, 2021 have been fully considered but they are not persuasive.  
Request for Interview
The Examiner and Ryan Chowdhury (Applicant’s representative) agreed that it would be best to proceed with the current office action which will set a 3 month statutory period for response thereby giving Applicant additional time to gather secondary evidence.

Substitute Specification
The substitute specification cannot entered as noted above.

Recapture
With respect to claim 28, applicant’s arguments are noted.  However, the recitation of a positive pressure (pressurized chamber) in claim 28 actually appears to be opposite of the negative pressure set forth in the surrender-generating limitation, and therefore the broadening cannot be considered to be in the area of the surrendered subject matter.    
Applicant refers to the October 2020 response with respect to claims 16 and 21. The arguments that reissue claims 16 and 21 correspond to the surrender-generating concept are not persuasive.  The response to applicant’s arguments set forth in the December 3, 2020 office action is repeated below.

On page 12, Applicant asserts “the context surrounding the use of “negative pressure” refers to a pressure differential between the pressure inside the air chamber 13 and the pressure inside the nozzle 1 (and the wick 4) after air has been introduced into the air chamber 13,” and “[t]he air pressure inside the nozzle 1 and wick 4 are referred to as being “negative” since they are lower than the air pressure inside air chamber 13 initially after the introduction of air into the air chamber 13.”
This is an attorney argument and is not persuasive because the subject ‘819 patent provides absolutely no discussion of a “pressure differential,” nor is there any description as to the air pressure inside the nozzle and the wick being referred to “negative” since they are lower than the air pressure inside the air chamber 13.  Still further, the ‘819 patent does not describe there being any air pressure inside the wick.
As to claims 16 and 21, the recitation of a pressurized chamber cannot be considered to correspond to a negative pressure in the nozzle, and the attempt to read a “negative pressure differential” limitation into the claims in the paragraph bridging pages 12 and 13 is improper and unpersuasive.  

Drawings
Applicant has not addressed the objections set forth in the previous Office action.    

Specification
Enablement
The argument on page 4 that the office action asserts that the ‘819 patent does not provide an enabling disclosure for the general concept of a fan providing airflow behind the wick and a negative pressure of the airflow within the nozzle to propel water to flow through the wick, is noted. However this statement and that of what a person of ordinary skill in the art would have understood does not address any of the Wands factors set forth in the rejection.

Formal Matters
The argument on page 17 of the Response filed April 17, 2020 that using different reference characters for the same element does not result in a lack of clarity is noted.  However, the patent does not distinguish figures 8 and 9 as being drawn to distinct embodiments as asserted.  It is not clear if the response filed June 3, 2021 addresses this.

Claim Rejections - 35 USC § 101
The June 3, 2021 response merely refers to applicant’s October 2020 response. As such the following is repeated from the December 3, 2020 office action. 
Applicant is again correct to note that the Examiner bears the initial burden to establish a reasonable doubt as to the asserted utility of the invention.
However, from the comments on page 14 of the Remarks, Applicant appears to infer that the Examiner must provide further or outside evidence to demonstrate that a 
Applicant refers to MPEP 2164.07 at the top of page 14.  This section also states that “If a rejection under 35 U.S.C. 101  has been properly imposed, along with a corresponding rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the burden shifts to the applicant to rebut the prima facie showing.”
The MPEP does not expand on what is required in the Examiner’s initial burden, but the initial burden requirement has been squarely addressed in case law:
When rejecting a claim under the enablement requirement of section 112, the PTO bears an initial burden of setting forth a reasonable explanation as to why it believes that the scope of protection provided by that claim is not adequately enabled by the description of the invention provided in the specification of the application; this includes, of course, providing sufficient reasons for doubting any assertions in the specification as to the scope of enablement.  If the PTO meets this burden, the burden then shifts to the applicant to provide suitable proofs indicating that the specification is indeed enabling.

In re Wright, 999 F.2d 1557, 1561-62 (Fed. Cir. 1993) (citing In re Marzocchi, 439 F.2d 220, 223-24 (CCPA 1971)).
It is by now well-established law that the test for compliance with the enablement requirement in the first paragraph of 35 U.S.C. § 112 is whether the disclosure, as filed, is sufficiently complete to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  See In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).   “Enablement is not precluded by the necessity for some experimentation…. However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’”  
Id. at 736-37.
To evaluate whether a disclosure would require undue experimentation, the Federal Circuit has adopted the following factors to be considered.  See Wands, 858 F.2d at 737.  
Applicant has failed to address a single one of them.
The previous Office action provided an extensive explanation on pages 8-13 as to the lack of enablement, and a further explanation on pages 17-19 as to the lack of utility.  Yet, Applicant dismisses these explanations as “conclusory statements” in lines 14-15 of page 14 of the Remarks.
Interestingly, Applicant provides no evidence for the assertion on page 14 that 
a POSITA would have recognized that the introduction of air into the chamber 13 results in an increase in air pressure within the chamber 13 relative to the pressure inside the nozzle/wick (i.e., a pressure differential between the respective air pressures at the two locations).  The pressure differential (i.e., the negative pressure inside the wick 4 relative to the pressure inside the chamber 13) then results in the irrigation water 11 being pushed through the wick, which, after all, is the path of least resistance as the water gets compressed by the increased air pressure, to achieve pressure equilibrium.

The subject ‘819 patent lacks a description of everything in the above paragraph.
There is no description of an increase in pressure in the chamber 13, not even a hint of a pressure differential or a pressure inside the wick, or the new definition of the negative pressure being a pressure differential.  
As to the water getting “compressed” by the increased air pressure, not only is this a new and unsupported interpretation of how water is pushed through the wick, water is generally considered to be incompressible due to the extreme force required to compress it.  “Water is essentially incompressible, especially under normal conditions. Yet, in industrial applications water can be tremendously compressed and used to do things like cut through metal.”  See https://www.usgs.gov/special-topic/water-science-
According to Allen E Hall, Owner at Aerospace Eng & Mfg Consultant, water is compressed by 16% volume at around 160,000 psi, and by 11& at around 60,000 psi. and 11% compression.  See https://www.quora.com/How-much-force-would-be-needed-to-compress-water-within-an-indestructible-vessel-And-what-would-happen
The Examiner submits that the inventor did not have possession of a pressurized plant watering system capable of compressing water at the time of the invention.

Claim Rejections - 35 USC § 112(a)
Enablement
Applicant refers to the October 2020 response, and therefore the following is repeated from the December 3, 2020 office action.
The arguments on pages 14-15 have been considered but are not persuasive.   Applicant has offered no evidence that the term “negative pressure” in the ‘819 patent refers to a pressure differential.  There is no disclosure in the patent that the chamber 13 is pressurized as Applicant appears to argue.  Further, there is no mention of any “pressure differential” or an “instantaneous air pressure” in the subject patent.
As to the second feature, claims 16 and 21 do not recite a negative pressure, and therefore implicitly claim the water as being transported through the wick without the use of the negative pressure described in the ‘819 patent.   
On page 15, Applicant argues: 
that because the specification also teaches using “air flow targeted directly behind wick end to propel moisture into growing container soil medium,” 

This argument fails because claims 16 and 21 do not recite an “air flow targeted directly behind wick end to propel moisture.”

Written Description - New Matter
The amendment to claims 16-27 changing “channel” to - -chamber- - is noted.  However, the specification still lacks a description of a “pressurized chamber.” 
The current argument that introducing air into the chamber 13 using a fan “results in the chamber being ‘pressurized’ since airflow into the chamber 13 would have increased airflow into the chamber 13” is noted. However, the ‘819 patent does not disclose or suggest that the chamber 13 is or is capable of being pressurized. For instance, there is no description of the chamber 13 being sealed such that it could be pressurized, or that the opening through which air is introduced by the fan is a sealed opening such that air would not escape the chamber.

Claim Rejections - 35 USC § 112(b) Indefiniteness
The quote from MPEP § 2173.02 is noted, however, it must also be noted that the specification has been found to be non-enabling for the claimed subject matter. As to applicant’s reference to the October 2020 response, the response to arguments set forth in the December 3, 2020 office action is reproduced below.
As claims 1 and 11, Applicant’s arguments are noted, however, these claims were found indefinite for more than just the recitation of the fan being connected to the air port.   The assertion that a POSITA would have understood that “negative 
As to claim 5, Applicant’s arguments as to what a POSITA would have understood has been addressed several times above in this action.  The air chamber 2 is not recited in claim 5 and cannot be read into the claim. 
  With respect to claims 16 and 21, that a POSITA might have guessed what “at least a volume” could be is irrelevant.  The claims are unclear as to what would be “at least” a volume of water or more than a volume of water.   
Claims 18 and 25 are indefinite as to how the movement air through the air channel facilitates the transport of water through completely a separate channel (the nozzle and the wick).  A “negative pressure differential” is not disclosed in the ‘819 patent, and this or any subject matter actually disclosed cannot be read into the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


  Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,578,819 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  
See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                             Russell D. Stormer 					
Primary Examiner 
Central Reexamination Unit 
Art Unit 3993 

Conferee: /PCE/

Conferee:  /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  See https://itstillruns.com/definition-differential-pressure-5779450.html 
        2   A discussion of “negative pressure” may be found at https://en.wikipedia.org/wiki/Negative_room_pressure 
        3  A discussion of airflow resistance through materials can be found at https://www.sciencedirect.com/topics/engineering/airflow-resistance.  
        4  While the disclosed invention would appear to be operable in that the wick would draw water 11 from the channel 13 and transport it to the substrate through capillary action alone (regardless of any pressure), the invention as claimed is considered to be inoperative for the reasons set forth in this rejection.